Name: Commission Regulation (EEC) No 3008/84 of 26 October 1984 amending for the fifth time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 84 Official Journal of the European Communities No L 283/31 COMMISSION REGULATION (EEC) No 3008/84 of 26 October 1984 amending for the fifth time Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community carcases command a greater commercial value can be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2657/80 shall be amended as follows : 1 . In Article 3 (2), ' the region or regions' is replaced by 'the region'. 2. The following Article 4a is inserted : 'Article 4a Market prices shall be recorded in respect of the 'carcase weight', within the meaning of Commis ­ sion Decision 82/958 /EEC ('). In the case of lambs weighing between nine and 14 kilograms, however, prices may be recorded before evisceration and removal of the the head . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Articles 4 (2) and 9 (4) thereof, Whereas, under Article 9 of Regulation (EEC) No 1837/80 , the United Kingdom is authorized to grant a variable slaughter premium for sheep in respect of region 5 only ; whereas the drafting of Article 3 of Commission Regulation (EEC) No 2657/80 (J), as last amended by Regulation (EEC) No 31 4/84 (4), should therefore be amended accordingly ; Whereas, for the purpose of the application of Regula ­ tion (EEC) No 2657/80 , the meaning of 'carcase weight' should be specified ; whereas reference should therefore be made to the definition laid down in Commission Decision 82/958 /EEC of 22 December 1982 laying down implementing provisions for the statistical surveys to be carried out by Member States on sheep and goat stocks (*), whereas, however, it should be permitted that this definition be not used in the case of young lambs weighing between nine and 14 kilograms, so that market practices whereby whole (') OJ No L 386, 31 . 12 . 1982, p. 43 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 90, 1 . 4 . 1984 , p. 35 . (-') OJ No L 276 , 20 . 10 . 1980 , p. 1 . 0 OJ No L 36, 8 . 2 . 1984 , p. 13 . H OJ No L 386, 31 . 12 . 1982, p. 43